DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Summary
The Applicant’s arguments and claim amendments received on April 22, 2022 are entered into the file. Currently, claim 12 is amended; claims 13 and 15-20 are cancelled; claims 1-11 and 23 are withdrawn; resulting in claims 12, 14, 21, and 24 pending for examination.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 is considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 21, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation reciting “wherein said laminate with said colorant has […] a Taber abrasion of 15,000 cycles using an H18 wheel and 1000 gm weight according to ASTM D3884 or SAE J1530” is indefinite in view of the newly amended claimed ranges for the thicknesses and basis weights of the claimed layers.
With respect to the Taber abrasion, the instant specification only discloses that the decorative, nonwoven laminate with the topical coating can have a Taber abrasion of “as high as 15,000 cycles” (using an H18 wheel and 1000 gm weight) (p. 10, Ln 1-9) and does not provide any data, examples, or evidence to show what combination of materials, thicknesses, and basis weights achieve this property. Therefore, it is not clear if any combination of thicknesses and basis weights in the presently claimed ranges would achieve a Taber abrasion of 15,000 cycles. Due to the indefiniteness of the current claim language, a scope of enablement and/or new matter rejection will not be made at this time but may be appropriate layer in prosecution as the indefiniteness issues are addressed.
Further regarding claim 12, the limitation reciting “said decorative nonwoven has a three-dimensional geometry including projections or depressions” in lines 16-17 of claim 12 renders the claim indefinite because the term “said decorative nonwoven” lacks antecedent basis. Based on the language of claim 22 and the instant specification, where the laminate is said to be formed into a three-dimensional geometry (p. 11, Ln 14-19), the term “said decorative nonwoven” appears to refer to the “decorative, nonwoven laminate” as recited in the preamble and will be interpreted as such for the purposes of applying prior art.
Regarding claims 14, 21, 22, and 24, the claims are rejected based on their dependency on claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 22, the limitation reciting “wherein said laminate exhibits a three-dimensional geometry” does not further limit the decorative, nonwoven laminate of claim 12. As noted in the indefiniteness rejection above, the newly added limitation in lines 16-17 of independent claim 12 reciting “said decorative nonwoven has a three-dimensional geometry including projections or depressions” appears to refer to the decorative, nonwoven laminate of the preamble. Thus, the limitation of claim 22 requiring that the decorative, nonwoven laminate exhibits a three-dimensional geometry does not further limit the scope of claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 14, 21, 22, and 24 rejected under 35 U.S.C. 103 as being unpatentable over Hirohashi (JP 2018-039432, machine translation via EPO provided) in view of Tilton (US 2004/0023586), Dawson et al. (US 2003/0198746, previously cited), and Seibert et al. (US 3,846,156).
Regarding claims 12 and 22, Hirohashi teaches an interior surface material for automobile interior materials such as ceilings, door sides, pillar garnishes, and rear packages, comprising a first nonwoven fabric layer and a second nonwoven fabric layer ([0001], [0011]). Hirohashi teaches that the thickness of the first nonwoven is 0.5 to 2.0 mm, the thickness of the second nonwoven is 1.5 to 3.5 mm, the basis weight of the first nonwoven is 50 to 200 g/m2, and the basis weight of the second nonwoven is 100 to 300 g/m2 in order to impart flexibility while ensuring the surface material is lightweight and excellent in moldability ([0042]-[0043]). Therefore, Hirohashi teaches thicknesses and basis weights of the first and second nonwovens which overlap the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Although Hirohashi teaches a nonwoven laminate formed of two nonwoven fabric layers bonded to one another, the reference does not expressly teach a polymeric sheet affixed to the first and second nonwovens.
However, in the analogous art of fibrous vehicle interior components, Tilton teaches a fibrous laminate (10) for vehicle applications including use as hood liners, head liners, floor panels, and trim panels, comprising a layer of meltblown polypropylene fibers (14; polymeric sheet) sandwiched between first and second fibrous layers (12, 16) ([0028]-[0029], [0033], Figs. 2-3). Tilton teaches that sound attenuation is important in such vehicle applications, and further teaches that the thickness and the basis weight of the meltblown polypropylene layer can be adjusted in order to tune the acoustical properties to achieve a suitable absorption coefficient for a particular frequency ([0012], [0021], [0030], [0032]). Tilton further teaches that the meltblown polypropylene layer has a thickness of between about 0.0127 and about 0.254 cm ([0024], [0026]), or about 0.13 mm to about 2.5 mm, and a weight (areal density) of about 0.5 to about 10.0 ounces/sq. yard ([0024], [0027]), or about 17 to about 339 g/m2.
Given that Hirohashi and Tilton are both directed to fibrous surface materials for automobile interiors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface material of Hirohashi by including a polymeric sheet having the claimed thickness and areal density between the first and second nonwoven fabric layers such that the three layers are attached together, as taught by Tilton, for the benefit of improving the sound attenuation properties of the laminate. Furthermore, Tilton teaches a thickness and areal density of the polymeric sheet which overlaps the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed three-dimensional geometry including projections or depressions, Hirohashi teaches that the surface material is both lightweight and excellent in moldability ([0042]), and Hirohashi and Tilton both teach fibrous laminates used for automotive interior surface materials such as head liners, floor liners, and trim panels (Hirohashi, [0001]; Tilton, [0002]). Therefore, although the combination of references does not expressly teach a structure including projections or depressions, it would have been obvious to one of ordinary skill in the art to form the laminate of Hirohashi and Tilton into a three-dimensional shape having projections and depressions in order to conform to the contours of the vehicle surface to which it will be applied.
With respect to the claimed colorant, Hirohashi teaches that a printed pattern can be formed on the first nonwoven fabric layer using a resin containing a pigment (ink) in order to improve the designability of the surface material ([0036], [0052]), but does not expressly teach a thickness of the colorant or that the laminate with the colorant has a particular minimum fade resistance.
However, in the analogous art of decorative nonwovens for automotive interior fabric, Dawson et al. teaches a nonwoven fabric having a three-dimensional printed surface, wherein a colorant in the form of a puff pigment is printed onto a nonwoven fabric in various patterns in order to optimize the aesthetic appearance and performance characteristics of the printed fabric [0005]. Dawson et al. teaches that the nonwoven surface printed with the puff pigment has improved texture, depth, and color, and that the amount of puff pigment applied to the fabric depends on its intended end-use ([0006], [0020]). Dawson et al. further teaches that the fabric may be used in applications such as automotive interior fabric – for example floor coverings, door panels, arm rests, or headliners – drapery, upholstery, or office panels ([0001]-[0002], [0006]-[0007]).
Although Dawson et al. does not expressly teach a thickness of the puff pigment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative, nonwoven laminate of Hirohashi in view of Tilton by applying the puff pigment of Dawson et al. at a thickness meeting the claimed range, as it is within the level of ordinary skill in the art to determine a suitable thickness for the colorant based on the desired texture, depth, and color features required for a particular application of the nonwoven laminate.
Dawson et al. further discloses results from a variety of performance tests of the nonwoven fabric printed with the puff pigment ([0028], Table 1). Specifically, Dawson et al. teaches that the printed fabric exhibits a degree of fade (i.e. CIELAB difference) of 0.6 at 226 kJ/m2 according to SAE J1885 (Table 1), which corresponds to a color fastness grade of 4-5 according to ISO 105-A02 and thus meets the claimed minimum fade resistance. Dawson et al. teaches that the printed fabric exceeds all of the requirements for use as automotive headliner fabric, as set forth by the OEM specifications, which are known to be more stringent than requirements for other fabric end-uses [0029].
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a nonwoven laminate with a colorant having a minimum fade resistance meeting the claimed specifications, as taught by Dawson et al., in order to ensure that the nonwoven laminate has sufficient color fastness for a variety of fabric applications, including as automotive interior fabric.
With respect to the claimed topical coating, although Dawson et al. teaches that the nonwoven fabric may be treated with mechanical or chemical finishes after printing in order to enhance the fabric’s flammability, wear resistance, strength, etc. ([0021]), the combination of references does not expressly teach a topical coating having the claimed thickness and basis weight.
However, in the analogous art of coatings for improving abrasion resistance of fabric materials, Seibert et al. teaches a process for producing a soft artificial leather material involving applying a polyurethane coating layer (topical coating) onto a textile substrate such as a nonwoven fleece or web (col 1, Ln 14-27; col 2, Ln 37-56). Seibert et al. teaches that the coating can be applied with a coating apparatus, wherein the thickness of the coating is preferably set to between about 0.3 and 2.0 mm (col 6, Ln 51-60). Seibert et al. teaches that the coating is applied at a weight per unit area of 40 g/m2 to 300 g/m2 in order to achieve the desired texture and abrasion resistance (col 6, Ln 60-75). Seibert et al. further teaches that the abrasion resistance of the applied surface coating depends on the apparent thickness and decreases with decreasing thickness (col 7, Ln 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative, nonwoven laminate of Hirohashi in view of Tilton and Dawson et al. by applying a topical coating having a thickness and basis weight within the claimed range on the colorant and the second side of the first nonwoven, as taught by Seibert et al., for the benefit of improving the abrasion resistance of the decorative, nonwoven laminate. Furthermore, Seibert et al. teaches a thickness and basis weight of the topical coating which overlaps the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed Taber abrasion, as noted above, Hirohashi and Dawson et al. clearly recognize the importance of abrasion resistance and durability in automotive vehicle interior components, and Seibert et al. specifically teaches a coating having a basis weight and thickness designed to improve the abrasion resistance of a nonwoven fabric. Dawson et al. further teaches that the printed fabric exhibits a Taber abrasion of 4 according to both the GM and Ford methods defined by SAE J948, as defined on a scale of 1-5 and surpassing the OEM specifications requiring a minimum of 3 (Table 1). Since both SAE J948 and SAE J1530 are test methods measuring Taber abrasion in automotive fabrics, one of ordinary skill in the art would readily understand that the nonwoven fabric printed with puff pigment of Dawson et al. that possesses excellent Taber abrasion according to SAE J948 would also have an excellent Taber abrasion according to SAE J1530.
Furthermore, the combination of Hirohashi, Tilton, Dawson et al., and Seibert et al. teaches a decorative, nonwoven laminate comprising all of the claimed layers having the same materials, thicknesses, and basis weights as the claimed invention. Therefore, the claimed physical properties, i.e. a Taber abrasion of 15,000 cycles using a 1000 gm weight, would be implicitly achieved by a laminate having all the claimed features. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113. 
Regarding claim 14, Hirohashi in view of Tilton, Dawson et al., and Seibert et al. teaches all of the limitations of claim 12 above, and as noted above, the layer of meltblown polypropylene fibers (14) taught by Tilton reads on the claimed polymeric sheet. Therefore, the polymeric sheet of the decorative, nonwoven laminate of Hirohashi in view of Tilton, Dawson et al., and Seibert et al. includes polypropylene as the polymeric material.
Regarding claims 21 and 24, Hirohashi in view of Tilton, Dawson et al., and Seibert et al. teaches all of the limitations of claim 12 above, and as noted above, the polyurethane abrasion resistant coating layer taught by Seibert et al. reads on the claimed topical coating. Therefore, the topical coating of the decorative, nonwoven laminate of Hirohashi in view of Tilton, Dawson et al., and Seibert et al. comprises polyurethane.


Response to Arguments
Response-Double Patenting
The terminal disclaimer on April 26, 2022 has been approved and the previous double patenting rejections over copending Application No. 15/921,189 are withdrawn.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 6-15 of the remarks filed April 22, 2022, with respect to amended claim 12 have been considered but are moot because they do not address the combination of references being used in the rejections above. In light of the amendments to claim 12, Hirohashi is used as the primary reference in combination with Tilton, Dawson et al., and Seibert et al. to address the new limitations.

With respect to Applicant’s allegations of unexpected results, the Applicant argues on page 14 of the remarks that when the thickness of the first nonwoven is reduced relative to Foss et al. and the topical coating has a thickness and a basis weight within the claimed range, the laminate has sufficient integrity to be formed into a three-dimensional shape while having the claimed fade resistance and Taber abrasion.
This argument is not persuasive. There is insufficient evidence to establish the presence of unexpected results with respect to the claimed Taber abrasion and fade resistance properties. First, the claims are not commensurate in scope with the allegations of unexpected results. The instant specification only generally discloses that the decorative, nonwoven laminate can achieve a Taber abrasion of “as high as” 15,000 cycles using a 1000 gm weight (p. 10, Ln 1-9) but does not provide any Examples or teachings as to which specific materials, layer thicknesses, and basis weights must be used in combination in order to achieve this maximum Taber abrasion. Indeed, based on the language of the specification, it does not appear as if the maximum disclosed Taber abrasion value of 15,000 cycles is even achieved for all possible combinations of layer thicknesses and basis weights disclosed by the instant specification. Since there is no data that can be used to evaluate whether the results occur over the entirety of the claimed ranges, the allegations of unexpected results are not commensurate in scope with the claimed invention. See MPEP 716.02(d).
Furthermore, the instant specification does not provide any Examples or evidence to demonstrate the criticality of the claimed ranges for the thicknesses and basis weights of the layers. Rather, the claimed ranges are arbitrarily selected from within the broadly disclosed ranges, and the instant specification provides no data or discussion as to how the Taber abrasion and fade resistance properties change as a result of changing the thicknesses and basis weights. In order to establish unexpected results over a claimed range (i.e. over the ranges of thicknesses and basis weights of the claimed layers), Applicants should compare a sufficient number of tests both inside and outside of the claimed ranges to show the criticality thereof. See MPEP 716.02(d)(II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Demott et al. (US 2005/0008813) teaches a layered textile composite used for automobile interiors comprising a nonwoven needled layer (28) adhered to a polymeric film layer (33) and having a coating or binder applied to the surface of the nonwoven at a rate of about 4 to 12 ounces per square yard (equivalent to about 136 to about 407 g/m2) (Abstract, [0025], [0029], Figs. 3-4). Demott et al. further teaches that the nonwoven may be resistant to abrasion and may provide superior lightfastness properties [0025].
Mehbubahni et al. (US 2014/0272343) teaches a nonwoven moldable material (12, 112) for automotive interior components comprising two nonwoven mats (14, 114) bonded by a thermoplastic layer (16, 116), wherein the nonwoven moldable material has a high strength-to-weight ratio so as to be moldable to form structural parts while also reducing weight (Abstract, [0005], [0019], [0022], Figs. 1-3).
Fujiwara et al. (JP 2014-100811, machine translation via EPO provided) teaches a laminate (1) used for automobile interiors comprising a base material (2) such as a nonwoven fabric which is printed with ink to form a pattern layer (4) having a height dimension of 1 µm to 5 mm so that the pattern can be clearly recognized when the viewing angle is changed but is not so high as to be easily damaged ([0016], [0021]-[0022], Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                             
/LAURA C POWERS/Primary Examiner, Art Unit 1785